DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9) in the reply filed on 05-06-2021 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-06-2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 9, the limitations therein contradict claims 7 and 8 (from which claim 9 currently depends).  For the purposes of examination, the examiner will assume that claim 9 should depend from claim 1, not claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oertle (U.S. Patent 4,104,906).

Regarding claim 1, Oertle discloses (Figs. 1-9) a flaw detection system (col. 1, lines 11-13), comprising:
a dedicated monitor volume 25 (col. 4, line 51) within a structural component of a system (as shown in Fig. 1), the dedicated monitor volume 25 establishing an air tight space (where a vacuum is formed: col. 4, lines 43-45 and lines 56-59) bounded by a joint 16 (i.e. weld: col. 4, line 50) where the joint 16 establishes a portion of a boundary of the air tight space (as shown in Figs. 1-4) and is in fluid communication with the air tight space (as shown in Figs. 1-4);


Regarding claim 2, Oertle discloses (Figs. 1-9) the dedicated monitor volume 25 comprises a plurality of monitor volumes (as shown in Figs. 1, 8, and 9; col. 4, lines 35-40; and col. 5, line 48–col. 6, line 7) each within respective structural components of the system (as shown in Figs. 1, 8, and 9).

Regarding claim 3, Oertle discloses (Figs. 1-9) the plurality of monitor volumes are in fluid communication with one another (via vacuum lines 9: col. 4, lines 30-31; and as shown in Figs. 1, 8, and 9).

Regarding claim 4, Oertle discloses (Figs. 1-9) the fluid communication is provided by a linking conduit 9 (col. 4, lines 30-31) connected between two or more of the plurality of monitor volumes (as shown in Figs. 1, 8, and 9).

Regarding claim 7, Oertle discloses (Figs. 1-9) the dedicated monitor volume 25 has a lower pressure compared to the surrounding atmospheric pressure (i.e. a vacuum is formed: col. 4, lines 43-45 and lines 56-59).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oertle (U.S. Patent 4,104,906) in view of Blondy et al. (U.S. Patent 4,425,054).

Regarding claims 5 and 6, Oertle is applied as above, but does not disclose at least two of the plurality of monitor volumes are in connected structural components and the fluid communication is provided by pin holes placing their respective monitor volumes in fluid communication; and a connection element comprising a plate arranged on a substantially flat surface, the flat surface comprising a hole arranged within the boundary of the plate, the plate being welded all around to the flat surface.
Blondy discloses at least two of the plurality of monitor volumes 500/501 (col. 3, lines 15-17) are in connected structural components (as shown in Fig. 2) and the fluid communication is provided by pin holes 33/34 (col. 3, lines24-27) placing their respective monitor volumes in fluid communication (as shown in Fig. 2); and a connection element 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oertle’s device so that at least two of the plurality of monitor volumes are in connected structural components and the fluid communication is provided by pin holes placing their respective monitor volumes in fluid communication; and a connection element comprising a plate arranged on a substantially flat surface, the flat surface comprising a hole arranged within the boundary of the plate, the plate being welded all around to the flat surface, as taught by Blondy.
Such a modification would allow the system to monitor two connected components with one sensor (Blondy: col. 1, lines 29-33).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oertle (U.S. Patent 4,104,906) in view of Stewart et al. (U.S. Patent 2005/0109082).

Regarding claim 9, Oertle is applied as above, but does not disclose the dedicated monitor volume has a higher pressure compared to the surrounding atmospheric pressure.
Stewart discloses the dedicated monitor volume has a higher pressure compared to the surrounding atmospheric pressure (see pars. [0003] and [0005]).
Since the art (Stewart) recognizes that using a high pressure leak monitoring technique is an equivalent of Oertle’s vacuum (low pressure) leak monitoring technique, and known for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852